DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) dated 12/29/2018.


Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 09/17/2019 and 02/12/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.            Claim 3, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter supporting dose used per meter”. It is not clear to the examiner what is meant by “supporting dose” of the final produced oil equivalent of the production well and how it will be implemented as claimed. It is further unclear how the normalizing step is performed for the final produced oil equivalent with respect to the supporting dose that was being used per meter. This renders the claim vague and indefinite.

Claim Rejections - 35 USC §101
7.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-12 are directed method or process, which falls on the one of the statutory category.
Claims: 13-16 are directed device or machine, which falls on the one of the statutory category.
Claims: 17-20 are directed to “computer readable medium storing computer readable instructions”. There is no explicit definition in the specification that excludes signals from being this computer readable medium storing software. Therefore, in the broadest reasonable interpretation and the lack of a particular definition in the specification, this computer readable medium storing software encompasses signal which does not fall into one of the statutory categories of invention.


(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?

Claim 1 recites:
determining a final produced oil equivalent corresponding to each influencing parameter value according to the oil and gas content influencing parameter value, the oil and gas fluidity influencing parameter value and the compressibility influencing parameter value, and a pre-established final produced oil equivalent prediction model;
determining an economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted, according to the production cost data;
determining whether or not the shale oil and gas region to be predicted is a shale oil and gas sweet spot region according to the final produced oil equivalent corresponding to each influencing parameter value and the economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted.

The steps cover performance of the limitations in the mind. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of acquiring an oil and gas content influencing 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional elements of 
acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted, and production cost data is recited at a high level of generality (i.e., as a general means of gathering parameter values or data), and amounts to mere data gathering (See MPEP2106.05 (g)).  The additional elements in the claim are directed to the well‐understood, routine, and conventional activity of  i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the 


Claims 2, 14 and 18 recites wherein the oil and gas content influencing parameter includes a total organic carbon content, a maturity of organic matter, and an effective shale thickness; the oil and gas fluidity influencing parameter includes a total porosity of shale and an original formation pressure; the compressibility influencing parameter includes a clay volume content. This limitation merely reinforces the parameter value of mental process of claim 1. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 3, 15 and 19 recites wherein the final produced oil equivalent prediction model is established by the following method of:
obtaining oil and gas production data of a shale section production well in a target layer of a research region, as well as an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of the target layer in the research region;(It is recited at a high level of generality (i.e., as a general means of gathering parameter values or data), and amounts to mere data gathering (See MPEP2106.05 (g)) which can be performed with pencil and paper)

predicting a final produced oil equivalent of the shale section production well in the target layer of the research region according to the oil and gas production data within a preset time period;
normalizing a horizontal section length, number of fracturing sections, number of fracturing clusters and supporting dose used per meter of the final produced oil equivalent of the production well in the target layer of the research region;
acquiring an average value of the final produced oil equivalent within a preset interval of an influencing parameter value according to the interval by using the normalized values of the final produced oil equivalent of the production well in the target layer of the research region, and establishing a final produced oil equivalent prediction model corresponding to each influencing parameter value.
Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 4, 16 and 20 recites wherein predicting a final produced oil equivalent of the shale section production well in the target layer of the research region according to the oil and gas production data within a preset time period, includes: establish a monthly oil and gas production prediction model of the production well according to data of oil production equivalent of the production well in 4 months near the 180th day; determine an oil equivalent economic lower limit value of the production well according to the monthly oil and gas production prediction model and production cost data; determine a final produced oil equivalent of the production well according to the oil equivalent economic lower limit value of the production well and oil and gas production of the production well in all previous months. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and 


Claims 5-12 further recites more explicit formulas and variables in relation to claim 1 which merely reinforces the conclusion of mental processes and mathematical expressions of claim 1. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 13 recites:
determining a final produced oil equivalent corresponding to each influencing parameter value according to the oil and gas content influencing parameter value, the oil and gas fluidity influencing parameter value and the compressibility influencing parameter value, and a pre-established final produced oil equivalent prediction model;
determining an economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted, according to the production cost data;
determining whether or not the shale oil and gas region to be predicted is a shale oil and gas sweet spot region according to the final produced oil equivalent corresponding to each influencing parameter value and the economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted.

The steps cover performance of the limitations in the mind. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a 


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted, and production cost data is recited at a high level of generality (i.e., as a general means of gathering parameter values or data), and amounts to mere data gathering (See MPEP2106.05 (g)). Generic computer components such as processor and memory are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using a generic computer component and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). Thus, claim 13 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution 



Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Production characteristics and sweet-spots mapping of the upper Devonian–lower Mississippian bakken formation tight oil in southeastern Saskatchewan”, Canada Petrol. Explor. Dev., 45 (4) (2018), pp. 626-635), hereinafter Chen in view of Dan et al., (PUB NO: CN104632201A), hereinafter Dan.

Regarding claim 1, 13 and 17
Chen teaches a prediction method for shale oil and gas sweet spot region, (See page 663 Section 1 Introduction- a multivariate-Bayesian based statistical method for sweet spot prediction has been proposed based on the quantitative relationship between the production of oil wells and geological elements.) comprising:
acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted;(see page 663 section 2.1 Data available to this study- The Geological Survey of Canada and the North Dakota Geological Survey provided geochemical data, primarily from programed pyrolysis for both Canadian and the US sides of the border. Volumetric data, including reservoir thickness, porosity and oil saturation and their spatial variations presented in map forms, provide reservoir parameters necessary for estimating the in-place resources. [Corresponds to the oil and gas fluidity influencing parameter] Additional regional geological data, such as the thicknesses of the Upper Bakken and Lower Bakken shale members, surface elevation, structural map of the Middle Bakken reservoir, formation water salinity, reservoir permeability, among others in this study, were provided by the Saskatchewan Geological Survey. See also page 665- The Bakken Formation is divided into three members, of which the middle member, made up of siltstone and fine sandstone interbeds, is tight reservoir held between organic-rich black shale of upper and lower members. The black shales of the upper and lower members are widespread in the basin and thickest (more than 20 m) at the basin center, representing typical marine source rock, with measured total organic carbon (TOC) content from <1.0 to 30% (Fig. 4), and average TOC of 11.77% and 17.63%, respectively (Fig. 4a and 4b). The remaining oil 

Examiner note: Examiner consider spatial variation of thickness (or volume) due to the amount of stress applied in the oil field as the compressibility parameter value. 

determining a final produced oil equivalent corresponding to each influencing parameter value according to the oil and gas content influencing parameter value, the oil and gas fluidity influencing parameter value and the compressibility influencing parameter value, and a pre-established final produced oil equivalent prediction model; (see page 667-669 section 4  Sweet spot mapping- eight parameters (thickness of the Upper Bakken, thickness of Middle Bakken Unit A tight reservoir, structure residue, formation water salinity, surface elevation, reservoir porosity, pressure gradient, and permeability) were selected and used to construct a statistical model to classify the production wells (Fig. 10). The results from the classification were evaluated by the Bayesian model (Eq. (3)) to perform probability calculations (risk). The sweet spot mapping in this study is equivalent to determining the probability that an untested well site produces economic oil flow based on its geological similarity to the sites of known economic oil producing wells. The Bayesian model was applied to spatially referenced map data to calculate the probability of economic production rate at each cell in the study area, and the probability of economic oil occurrence map obtained is shown in Fig. 11a. see also page 665-666- The Valko model (also known as stretched exponential model), designed for unconventional reservoirs, can better characterize flow behavior in unconventional reservoirs. Our experience shows that the ‘best-fit’ results of the Valko model fluctuate less with extended production times, and the results of sensitive test 

Examiner note: Examiner consider the Valko model is the pre-established final model for predicting the EURs of individual wells. 

determining whether or not the shale oil and gas region to be predicted is a shale oil and gas sweet spot region according to the final produced oil equivalent corresponding to each influencing parameter value and the economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted. (See page 667-668 section 4 Sweet spot mapping and fig 9- For mapping purposes, a ‘sweet spot’ here is defined as the portion of a tight reservoir that has commercial development value by horizontal well drilling and multi-staged fracturing. The 2111 wells used in this study were divided into two groups according to their EUR. More specifically, production wells with EUR ≥ 3 000 m3 (18,870 barrel/well) of oil were regarded as economic wells in sweet spot areas, and wells with EUR <3 000 m3 were sub-economic wells in non–sweet spot areas. Most of the economic production wells are in the central area of the Viewfield pool. There are a small number of economic production wells scattered along the US-Canada border, and in the west part of the study area.)

Examiner note: Examiner consider finding a sweet region for the production wells based on the EUR. The value EUR ≥ 3 000 m3 (18,870 barrel/well) as the final produced oil equivalent. And the value EUR < 3 000 m3 (18,870 barrel/well) as the economic lower limit value of the final produced oil equivalent of the shale oil and gas region.





In the related field of invention, Dan teaches acquiring production cost data and determining an economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted, according to the production cost data; (see page 2-3 Step B: Calculate the average Ro average of the organic matter maturity Ro of each well of the system, and the average value of the final output of the oil and gas in all horizontal wells within a certain distance of each system. For the abscissa, the average of the EUR is plotted on the ordinate, and the minimum economic value of the lowest oil and gas production of the horizontal well in the target interval of the study area is determined as the limit. In the step B, the lowest economic and technical oil and gas final production amount of the horizontal well is based on the current economy. Technical conditions, the production cost, taxation, and return on investment factors are comprehensively considered in the target interval of the study area, and the calculated minimum commercial oil and gas production is calculated.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of identifying the potential production sweet spots in the Middle Bakken tight oil as disclosed by Chen to include acquiring production cost data and determining an economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted, according to the production cost data as taught by Dan in the system of Chen for determining a lower limit value of organic carbon content in a shale oil and gas "dessert zone" since the organic carbon content is the key parameter for controlling shale oil and gas production capacity. (Page 1, Dan)



Claims 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “Production characteristics and sweet-spots mapping of the upper Devonian–lower Mississippian bakken formation tight oil in southeastern Saskatchewan”, Canada Petrol. Explor. Dev., 45 (4) (2018), pp. 626-635), hereinafter Chen in view of Dan et al., (PUB NO: CN104632201A), hereinafter Dan and further in view of Tugan (“ASSESSING UNCERTAINTIES AND MANAGING RISKS IN SHALE GAS
PROJECTS”, 2017)
Regarding claim 2, 14 and 18
Chen further teaches wherein the oil and gas content influencing parameter includes a total organic carbon content, a maturity of organic matter, and an effective shale thickness; the oil and gas fluidity influencing parameter includes a total porosity of shale and an original formation pressure; (See page 665- The Bakken Formation is divided into three members, of which the middle member, made up of siltstone and fine sandstone interbeds, is tight reservoir held between organic-rich black shale of upper and lower members. The black shales of the upper and lower members are widespread in the basin and thickest (more than 20 m) at the basin center, representing typical marine source rock, with measured total organic carbon (TOC) content from <1.0 to 30% (Fig. 4), and average TOC of 11.77% and 17.63%, respectively (Fig. 4a and 4b). The remaining oil generation potential revealed by hydrogen index (HI) decreases with the increase of thermal maturity (Tmax). Also see page 668- Altogether, eight parameters (thickness of the Upper Bakken, thickness of Middle Bakken Unit A tight reservoir, structure residue, formation water salinity, surface elevation, reservoir porosity, pressure gradient, and permeability) were selected and used to construct a statistical model to classify the production wells (Fig. 10). )
However, the combination of Chen and Dan does not teach the compressibility influencing parameter includes a clay volume content.
In the related field of invention, Tugan teaches the compressibility influencing parameter includes a clay volume content. (See section 2.1.1. Shale Formation Producibility and Sweet Spots page 10-30-  It is reported that formations with lower clay content and higher quartz or carbonate content show higher hydraulic fracture efficiencies, i.e. higher brittleness index (BI).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of identifying the potential production sweet spots in the Middle Bakken tight oil as disclosed by Chen to include the compressibility influencing parameter includes a clay volume content as taught by Tugan in the system of Chen and Dan in order to analyze the economics of a shale oil or shale gas play, generating an economically recoverable resource (ERR) probability function showing the full uncertainty range and to evaluate shale oil and shale gas projects at any project maturity stage via a fully probabilistic approach is developed. (Abstract, Tugan)


Allowable Subject Matter
13.	Claims 5-12, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as resolving all intervening issues such as the 112 and 101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.

Conclusion
14.           All Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN105986816A LIAO et al.
Discussing the method for identifying a shale formation dessert, comprising the steps of: determining kerogen volume, gas porosity, gas saturation, and gas saturation of a shale formation according to well logging data. Total organic matter content, using the radar map analysis method to obtain the shale formation geological dessert coefficient.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128               

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128